DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
2.	Claim(s) 17-20 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on December 23, 2020 for claims 1-8.
The Applicant argues, see Page 6 states “… the entire claim set must be examined if the search and examination can be done without serious burden regardless of whether the claim set includes independent or distinct inventions: 
If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.”
The species are independent or distinct because they contain non-obvious variations regarding techniques for formatting and exchanging uplink transmit power control parameters between UEs and radio-frequency base station. First, the elected claims are directed to an uplink transmit power control method (Fig(s).3) comprising “receiving a control signaling sent by a radio access network device; 
learning, based on the control signaling, of a slot for a power control information required, by the terminal device, to perform uplink sending; and
obtaining, in the slot for the power control information required for uplink sending, the power control information required to perform uplink sending.” (see Applicant’s specification (Wang et al. (U.S. Patent Application Publication # 2020/0022142 A1)) Paragraph(s) [0088] and [0091]-[0093]) Second, the non-elected invention claims are directed to an uplink transmit power control method (Fig(s).4) comprising “receiving a control signaling from a radio access network device, wherein the control signaling comprises a plurality of pieces of indication information, and each piece of indication information comprises a power control information required, by one terminal device, to send an uplink physical channel; and
obtaining, from the plurality of pieces of indication information, corresponding power control information required, by the terminal device, to send an uplink physical channel.” (see Applicant’s specification (Wang et al. (U.S. Patent Application Publication # 2020/0022142 A1)) Paragraph(s) [0099] and [0106]). Third, the non-elected invention claims are directed to an uplink transmit power control method (Fig(s).5) comprising “receiving a control signaling from a radio access network device, wherein the control signaling comprises a plurality of pieces of indication information, and at least two of the plurality of pieces of indication information comprise power control information required by the terminal device to send an uplink physical channel; and 
sending the uplink physical channel by using the power control information that is comprised in the at least two pieces of indication information and that is required by the terminal device to send the uplink physical channel.” (see Applicant’s specification (Wang et al. (U.S. Patent Application Publication # 2020/0022142 A1)) Paragraph(s) [0110] and [0113]) 
Therefore in order to properly reject the claims, the examiner would have to implement separate searches to find prior art for control signaling comprising a variety and particular type of indication information(s) (e.g.: slot, RNTI, DL grant information, UL Physical Control Channel, etc.) as stated in the claims of the elected and non-elected set of claims of the instant application. The requirement is still deemed proper and is therefore made FINAL.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
4.	The information disclosure statement(s) submitted on November 19, 2019 and January 28, 2020 have been considered by the Examiner and made of record in the application file.
Specification

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (U.S. Patent Application Publication # 2018/0227897 A1) in view of Hu et al. (U.S. Patent Application Publication # 2011/0038295 A1).
Regarding claim 1, Yeo et al. teach an uplink transmit power control method by a terminal device (Fig.16), wherein the method comprises: 
receiving a control signaling sent by a radio access network device (read as a base station transmitting a downlink control information (DCI) (Paragraph [0050]); For example, “the scheduling information on the downlink data or the uplink data is transmitted from a base station to a terminal through downlink control information (DCI).”(Paragraph [0050]) Further, “The DCI defines various formats, and thus applies and operates a DCI format defined ”(Paragraph [0050]));
However, Yeo et al. fail to explicitly teach learning, based on the control signaling, of a slot for a power control information required, by the terminal device, to perform uplink sending; and 
obtaining, in the slot for the power control information required for uplink sending,
the power control information required to perform uplink sending.
Hu et al. teach  a method of learning, based on the control signaling, of a slot for a power control information required, by the terminal device, to perform uplink sending (read as  predetermined slot format (Fig.3;  Paragraph [0052])); and 
obtaining, in the slot for the power control information required for uplink sending,
the power control information required to perform uplink sending. (read as “The processing unit also uses a pre-determined slot format to integrate the TPC commands based on the number of carriers used (step 32);” (Fig.3; Paragraph [0052]) Further, “A sending unit of the user equipment sends the TPC command on an uplink control channel (step 33).”(Fig.3; Paragraph [0053])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for using a predetermined slot format for sending TPC commands on one or more UL control channel as taught by Hu et al. with the terminal receiving DCIs from a base station as taught by 
Regarding claim 3, and as applied to claim 1 above, Yeo et al. teach “the scheduling information on the downlink data or the uplink data is transmitted from a base station to a terminal through downlink control information (DCI).” (Paragraph [0050])
However, Yeo et al. fail to explicitly teach wherein the method comprises: 
establishing the slot scheduled to the terminal device to send the uplink physical channel is one slot, 
sending, based on the establishing, the uplink physical channel in the slot by using the power control information. 
Hu et al. teach a method wherein the method comprises: 
establishing the slot scheduled to the terminal device to send the uplink physical channel is one slot (read as predetermined-slot format (Paragraph [0050])), 
sending, based on the establishing, the uplink physical channel in the slot by using the power control information.(read as “wherein different pre-determined slot formats, known by said user equipment and said communication network node, are used to integrate different number of transmit power control command based on the number of used downlink and uplink carriers.” (Paragraph [0010]) For example, “A sending unit of the ”(Paragraph [0053]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for using a predetermined slot format for sending TPC commands on one or more UL control channel as taught by Hu et al. with the terminal receiving DCIs from a base station as taught by Yeo et al. for the purpose of enhancing uplink resources for devices operating in a communication network.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (U.S. Patent Application Publication # 2018/0227897 A1), in view of Hu et al. (U.S. Patent Application Publication # 2011/0038295 A1), and Xu (WO # 2015/139178 A1).
Regarding claim 2, and as applied to claim 1 above, Yeo et al. teach “the scheduling information on the downlink data or the uplink data is ” (Paragraph [0050])
Hu et al. teach “an arrangement of controlling downlink power in a multi-carrier communication network system as well as a method for such control.” (Paragraph [0001])
However, Yeo et al. and Hu et al. fail to explicitly teach the control signaling comprises indication information, 
the indication information comprises slot offset information, and the slot offset information indicates an offset between: 
the slot of the power control information required by the terminal device to perform uplink sending, and 
a slot scheduled to the terminal device to send an uplink physical channel; and
wherein the learning of the slot for the power control information comprises: 
learning, based on the slot offset information comprised in the control signaling, of the slot for the power control information.
Xu teaches an RNC sending the control signaling comprises indication information (read as “The sending unit is configured to send indication ”(page 2)), 
the indication information comprises slot offset information (read as offset of the time slot sequence number (page 2)), and
the slot offset information indicates an offset between: 
the slot of the power control information required by the terminal device to perform uplink sending, and a slot scheduled to the terminal device to send an uplink physical channel (read as “The indication information includes the offset of the time slot sequence number and the position information of the uplink TPC command in the time slot corresponding to the offset of the time slot sequence number; the base station sends the uplink TPC to the terminal according to the indication information The command includes: the base station according to the offset of the time slot sequence number corresponding to the terminal and the position information of the uplink TPC command in the time slot corresponding to the offset of the time slot sequence number, and the position information in the corresponding time slot The corresponding position sends an uplink TPC command to the terminal.”(page 5)); and
wherein the learning of the slot for the power control information comprises: 
learning, based on the slot offset information comprised in the control signaling, of the slot for the power control information. (read as TCP Control Unit (Fig.3 @ 31))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and .
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (U.S. Patent Application Publication # 2018/0227897 A1), in view of Hu et al. (U.S. Patent Application Publication # 2011/0038295 A1), and Gholmieh et al. (U.S. Patent Application Publication # 2011/0098077 A1).
Regarding claim 4, and as applied to claim 1 above, Yeo et al. teach “the scheduling information on the downlink data or the uplink data is ” (Paragraph [0050])
Hu et al. teach “an arrangement of controlling downlink power in a multi-carrier communication network system as well as a method for such control.” (Paragraph [0001])
However, Yeo et al. and Hu et al. fail to explicitly teach wherein the method comprises: Page 2 of 9
establishing the slot scheduled to the terminal device at a time to send the uplink physical channel is a plurality of consecutive uplink slots, 
determining, according to the establishing and in each of the plurality of consecutive uplink slots by using the power control information, a transmit power used by the terminal device to send the uplink physical channel.
Gholmieh et al. teach a method wherein the method comprises: Page 2 of 9
establishing the slot scheduled to the terminal device at a time to send the uplink physical channel is a plurality of consecutive uplink slots (read as “A Node B may send a TPC command to the UE on the F-DPCH in each slot at a time offset assigned to the UE. The TPC command may thus be located anywhere within the slot depending on the assigned time offset.”(Paragraph [0031]) Also, “the UE may apply the TPC command received on the F-DPCH in slot i at the next slot i+1 on the UL-DPCCH.”(Paragraph [0035])), 
determining, according to the establishing and in each of the plurality of consecutive uplink slots by using the power control information, a transmit power used by the terminal device to send the uplink physical channel. (read as “the number of ”(Paragraph [0039]) For example, “the UE applies the two saved TPC commands consecutively in the first two slots when transmission resumes.”(Paragraph [0045]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a number of uplink slots for a UE to use a UL-DPCCH for transmission as taught by Gholmieh et al. and the function for using a predetermined slot format for sending TPC commands on one or more UL control channel as taught by Hu et al. with the terminal receiving DCIs from a base station as taught by Yeo et al. for the purpose of enhancing uplink resources for devices operating in a communication network.
Regarding claim 6, and as applied to claim 1 above, Yeo et al. teach “the scheduling information on the downlink data or the uplink data is ” (Paragraph [0050])
Hu et al. teach “an arrangement of controlling downlink power in a multi-carrier communication network system as well as a method for such control.” (Paragraph [0001])
However, Yeo et al. and Hu et al. fail to explicitly teach wherein: 
the control signaling is layer 1 signaling or layer 2 signaling, 
the indication information is uplink scheduling information, 
the uplink scheduling information comprises the slot offset information, and the uplink physical channel is a physical uplink shared channel.
Gholmieh et al. teach UMTS systems wherein: 
the control signaling is layer 1 signaling or layer 2 signaling (read as “UMTS uses various physical channels to send data and signaling/control information on the downlink and uplink.” (Paragraph [0024])), 
the indication information is uplink scheduling information (read as TPC command (Paragraph [0031])), 
the uplink scheduling information comprises the slot offset information, and the uplink physical channel is a physical uplink shared channel. (read as “A Node B may send a TPC command to the UE on the F-DPCH in each slot at a time offset assigned to the UE. The TPC command may thus be located anywhere within the slot depending on the assigned time offset.”(Paragraph [0031]) Also, “the UE may apply the TPC command ”(Paragraph [0035]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a number of uplink slots for a UE to use a UL-DPCCH for transmission as taught by Gholmieh et al. and the function for using a predetermined slot format for sending TPC commands on one or more UL control channel as taught by Hu et al. with the terminal receiving DCIs from a base station as taught by Yeo et al. for the purpose of enhancing uplink resources for devices operating in a communication network.
Regarding claim 7, and as applied to claim 1 above, Yeo et al. teach “the scheduling information on the downlink data or the uplink data is transmitted from a base station to a terminal through downlink control information (DCI).” (Paragraph [0050])
Hu et al. teach “an arrangement of controlling downlink power in a multi-carrier communication network system as well as a method for such control.” (Paragraph [0001])
However, Yeo et al. and Hu et al. fail to explicitly teach wherein: 
the slot offset indication information comprises a plurality of slot offsets, and all of the plurality of slot offsets indicate offsets between a plurality of slots of a plurality of pieces of power control information required by the terminal device to perform uplink 
learning, based on the plurality of slot offsets, of the plurality of slots that separately correspond to the plurality of slot offsets and that are of the plurality of pieces of power control information required by the terminal device to perform uplink sending.
Gholmieh et al. teach a method wherein: 
the slot offset indication information comprises a plurality of slot offsets, and all of the plurality of slot offsets indicate offsets between a plurality of slots of a plurality of pieces of power control information required by the terminal device to perform uplink sending and the slot scheduled to the terminal device to send the uplink physical channel (read as TPC command (Paragraph [0039])); and 
wherein the method further comprises: 
learning, based on the plurality of slot offsets, of the plurality of slots that separately correspond to the plurality of slot offsets and that are of the plurality of pieces of power control information required by the terminal device to perform uplink sending. (read as “the UE may apply the TPC command received on the F-DPCH in slot i at the next slot i+1 on the UL-DPCCH.”(Paragraph [0035]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a number of uplink slots for a UE to use a UL-DPCCH for transmission as taught by Gholmieh et al. and the function for using a predetermined slot format for sending TPC commands on one or more UL control channel as taught by Hu et al. with the terminal receiving DCIs 
Regarding claim 8, and as applied to claim 1 above, Yeo et al. teach “the scheduling information on the downlink data or the uplink data is transmitted from a base station to a terminal through downlink control information (DCI).” (Paragraph [0050])
Hu et al. teach “an arrangement of controlling downlink power in a multi-carrier communication network system as well as a method for such control.” (Paragraph [0001])
However, Yeo et al. and Hu et al. fail to explicitly teach wherein: 
the control signaling is layer 1 signaling or layer 2 signaling, the indication information is downlink scheduling information, 
the downlink scheduling information comprises the plurality of slot offsets, and 
the uplink physical channel is a physical uplink control channel.
Gholmieh et al. teach a method wherein: 
the control signaling is layer 1 signaling or layer 2 signaling (read as “UMTS uses various physical channels to send data and signaling/control information on the downlink and uplink.” (Paragraph [0024])), 
the indication information is downlink scheduling information (read as TPC Command (Paragraph [0031])), 
the downlink scheduling information comprises the plurality of slot offsets (read as “A Node B may send a TPC command to the UE on the F-DPCH in each slot at a time offset assigned to the UE. The TPC command may thus ”(Paragraph [0031])), and 
the uplink physical channel is a physical uplink control channel. (read as “the UE applies the TPC command received on the F-DPCH in slot i+5 to the uplink transmission sent on the UL-DPCCH in slot i+12.” (Paragraph [0045]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a number of uplink slots for a UE to use a UL-DPCCH for transmission as taught by Gholmieh et al. and the function for using a predetermined slot format for sending TPC commands on one or more UL control channel as taught by Hu et al. with the terminal receiving DCIs from a base station as taught by Yeo et al. for the purpose of enhancing uplink resources for devices operating in a communication network.
Allowable Subject Matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, and as applied to claim 4 above, the best prior art found during the examination of the present, Yeo et al. (U.S. Patent Application Publication # 2018/0227897 A1) teach “the scheduling information on the downlink data or the uplink data is transmitted from a base station to a ” (Paragraph [0050]), in view of Hu et al. (U.S. Patent Application Publication # 2011/0038295 A1) teach “an arrangement of controlling downlink power in a multi-carrier communication network system as well as a method for such control.” (Paragraph [0001]), and Gholmieh et al. (U.S. Patent Application Publication # 2011/0098077 A1) “techniques for performing power control in a wireless communication system.” (Paragraph [0003]), fail to disclose: “wherein the determining the transmit power used to send the uplink physical channel comprises at least one of the group consisting of: 
establishing a calculation mode of a power control parameter is an accumulation mode, and 
transmitting, according to the establishing the calculation mode is an accumulation mode, a power of another slot after the first slot in the plurality of consecutive uplink slots is the same as that of the first slot; and 
establishing a calculation mode of a power control parameter is an absolute value mode, 
where a serial number of the first slot in the plurality of consecutive uplink slots is i and corresponds to an offset k, and 
learning, based on the serial number of the slot and the corresponding slot offset by subtracting (k+n) from (i+n), of the slot of the power control information required by the terminal device to perform uplink sending, 
wherein i, k, and n are all natural numbers; or using the plurality of consecutive uplink slots as a slot group, wherein a serial number of the slot group is the same as that of the first slot in the plurality of consecutive uplink slots, and 
learning, based on the serial number of the slot group and the slot offset information, of the slot of the power control information required by the terminal device to perform uplink sending in the slot group.”
Conclusion
8.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
January 14, 2021